Citation Nr: 0921559	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for additional disability caused by a liver biopsy the 
Department of Veterans Affairs in July 2003.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty 
including from December 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In July 2003, the Veteran had a liver biopsy done by VA, 
which did not result in additional disability.  


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to VA liver biopsy in 
July 2003 have not been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice dated in 
November 2004, regarding the Veteran's claim under 38 
U.S.C.A. § 1151, namely, evidence of additional disability; 
evidence of VA treatment; evidence of a relationship between 
the additional disability and VA treatment; and the 
requirement for the showing of fault on the part of VA.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  In September 2008, the 
Veteran received notice of the provisions for the effective 
date of a claim and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the 
effective date and the degree of disability assignable came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  But as the claim is denied, no effective 
date or disability rating can be assigned as a matter of law, 
so the timing error was harmless. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
sought a medical opinion.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 



Compensation is awarded for a qualifying additional 
disability of a veteran in the 
same manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA surgical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA surgical treatment resulted in the veteran's 
additional disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the surgical treatment 
caused the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of an  additional disability was 
an event not reasonably foreseeable is to be determined based 
on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with informed 
consent.  38 C.F.R. § 3.361(d).

Factual Background

VA records show that in July 2003 the Veteran had a 
complicated liver biopsy, requiring four passes with the 
third pass returning biliary fluid and hepatatic tissue with 
the fourth pass.  He developed pain and was hospitalized for 
two days.  His discharge diagnosis was chemical peritonitis.  

Later that same month, the records show that the pain 
remitted and the Veteran had no further problems.  In May 
2004, the Veteran complained of right upper quadrant pain 
secondary to the liver biopsy that was problematic and caused 
gallbladder disruption.  On a gastrointestinal consultation 
in October 2004, it was noted that the right upper quadrant 
pain was musculoskeletal.  

On VA examination in April 2005, the examiner indicated that 
the Veteran was diagnosed with hepatitis C at the end of 
2002.  In May 2003, an ultrasound showed two small stones in 
the gallbladder.  On July 11, 2003, an ultrasound showed 
sludge in the gallbladder and normal bile ducts.  Since then, 
the Veteran complained of chronic upper quadrant pain, 
particularly on the right side.  

The examiner indicated the Veteran's pain at the time of the 
initial biopsy was attributed to chemical peritonitis related 
to the liver biopsy, which should have resolved.  On printed 
reviews of systems, the Veteran denied any recent abdominal 
pain.  Physical examination showed possible slight tenderness 
in the epigastric or right upper quadrant area.  

The diagnosis was hepatitis C.  The examiner was of the 
opinion that it is probable that the Veteran's chronic right 
upper quadrant pain was from hepatitis C and not a residual 
of the biopsy.  The examiner explained that there is no 
logical physiological mechanism whereby the Veteran's chronic 
abdominal pain with acute exacerbations would be a residual 
of the liver biopsy performed two and half years earlier.  
The examiner concluded that it seemed logical that the 
chronic right upper quadrant pain could be from the hepatitis 
C and exacerbation associated with fatty food intake, which 
is a gallbladder problem.  

VA records in November 2005 show complaints of abdominal pain 
for several years.  



On VA examination in January 2008, the same examiner, a 
physician, noted that in October 2005 Veteran had a normal 
abdominal CT scan; in March 2006, his abdominal ultrasound 
was normal except for some hepatic stenosis or fatty liver; 
in June 2006, diagnostic testing showed gastritis consistent 
with portal hypertensive gastropathy related to hepatitis C 
and serosas and some esophageal varices; in July 2006, a scan 
showed a dysfunctional gallbladder; and in December 2006, the 
liver CT scan was essentially normal.  

The examiner found no evidence of any imaging or any symptoms 
suggesting chronic peritonitis or any mechanism whereby the 
liver biopsy would cause the complex symptoms the Veteran was 
experiencing.  The Veteran complained that his abdominal pain 
is made worse by eating fatty foods.  The examiner was of the 
opinion that the Veteran's right upper quadrant abdominal 
pain with periodic flare-ups was most probably related to 
gall bladder dysfunction and portal hypertensive gastropathy 
and other complications associated with hepatitis C.  The 
examiner concluded that there was less than a 50 percent 
probability that the Veteran's right upper quadrant pain was 
due to the liver biopsy.  

In his notice of disagreement in May 2006 and statement 
received in February 2008, the Veteran questioned whether his 
pain could be attributed to hepatitis C given that he has 
mild hepatitis C.  

Analysis

The record shows that in July 2003, after obtaining the 
Veteran's informed consent, the Veteran had a liver biopsy.  
During the procedure, four passes were required, the third 
pass returned bile fluid and the Veteran subsequently 
developed pain.  On the question of whether the Veteran has 
any additional disability as a consequence of the liver 
biopsy, the weight of the medical evidence shows that he does 
not.  

Although the Veteran is competent to describe symptoms of 
pain, an additional disability due to a liver biopsy is not a 
condition under case law that has been found to be capable of 
lay observation.

Therefore the determination as to the presence of an 
additional disability due to a liver biopsy is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

To the extent that the Veteran relates his pain to the liver 
biopsy in July 2003, where as here the determination involves 
questions of a medical diagnosis, not capable of lay 
observation, or of medical causation, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements as not competent evidence to 
substantiate the claim.  

There is no competent medical evidence that associates an 
additional disability to the VA liver biopsy performed in 
July 2003.  Rather the evidence of record opposes the claim 
as the VA examiner in April 2005 and in January 2008 
expressed the opinion that the Veteran's pain was associated 
with hepatitis C after a physical examination and a review of 
the claims folder, including diagnostic scans and testing.  
This evidence is uncontroverted and opposes, rather than 
supports, the claim. 

As additional disability has not been associated with the 
liver biopsy, the threshold precedent condition has not been 
established for a claim under 38 U.S.C.A. § 1151. 

As the weight of the evidence shows there is no additional 
disability resulting from the Veteran's liver biopsy in July 
2003, the Board does not reach the questions of whether the 
complication of the liver biopsy was due to fault on the part 
of VA or that the events were not reasonably foreseeable.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by a liver biopsy the Department of 
Veterans Affairs in July 2003 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


